The arguments and amendments submitted 05/18/2022 have been considered.  In light of amendments made, all prior claim objections, USC § 112(b) and USC § 112(d) rejections are hereby withdrawn.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Interpretation
The term “controller” in the claims is not being treated under 35 U.S.C. 112(f), since the term is known in the art to denote structure, such as a microprocessor, CPU, or computer. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-10, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (WO 2017/085468A1, previously cited in an IDS filing) in view of Brown (WO 2017/085469A1, previously cited in an IDS filing) and Stodder (US PG Pub 2017/0246801).
Regarding claim 14, McFarland teaches a laser solidification apparatus for building objects by layerwise solidification of material (Figs. 1, 3, and other citations below), the laser solidification apparatus comprising:
a build platform (102 in Fig. 1) for supporting an object and a material bed (region above platform near label 104), 
an optical module (106 in Figs. 1 and 3) comprising a movable guiding element (tiltable mirrors 175 in Fig. 3 and pg. 33, lines 19-26) for directing the laser beam to solidify material of the material bed (pg. 33, lines 19-26);
a master controller (160 in Fig. 1) in communication with modules of the laser solidification apparatus (pg. 31, lines 24-28; pg. 36, lines 11-12) including the optical module (pg. 31, lines 20-26), the master controller being configured to control the modules based upon commands in a build file (pg. 31, lines 29-31); 
a detector module (comprising measurement devices 172, 173 in Fig. 3) comprising a sensor for detecting radiation emitted from the material bed (both spectrometer 172 and photodiode 173 are sensors) and transmitted to the sensor by the movable guiding element of the optical module (as shown in Fig. 3), the detector module mounted to the optical module (as shown in Fig. 3 and per pg. 33, lines 14-16).
McFarland does not explicitly teach that the optical module comprises an optical module controller, wherein the optical module controller (i) comprises an interface arranged to be releasably coupled to an electronic output of the detector module such that the optical module controller can receive sensor signals from the sensor of the detector module and (ii) comprises a further interface for communication with the master controller, and -4-Application No. 16/760,014  
the optical module controller is arranged to form data packets, each of the data packets comprising measurement data generated by the optical module and sensor data based upon the sensor signals received from the detector module.  
However, Brown teaches a laser solidification apparatus wherein the optical module (106a in Fig. 2) comprises an optical module controller (local processor for optical module 106a per pg. 16, lines 18-21), wherein the optical module controller comprises an interface arranged to be coupled to an electronic output of the detector module such that the optical module controller can receive sensor signals from the sensor of the detector module (pg. 18, line 29 through pg. 19, line 1) and an interface for communication with the master controller (per pg. 15, lines 21-25 and as shown by interfacing arrow in Fig.3), and - 
the optical module controller is arranged to form data packets (referred to as a sensor data package in pg. 19, lines 15-17), each of the data packets comprising measurement data generated by the optical module (data from position encoder per pg. 18, lines 30-31) and sensor data based upon the sensor signals received from the detector module (the sensor value per pg. 19, line 16 for the sensor described on pg. 18, line 31 through pg. 19, line 1).
Brown teaches that these features enable deterministic execution of commands carried out at the modules (pg. 17, lines 8-9).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Therefore, in view of Brown’s teachings and KSR rationale A, it would have been obvious to one of ordinary skill in the art to modify McFarland’s optical module to include an optical module controller with an interface for communication with the master controller and arranged to form data in data packets, as described by Brown, to predictably provide operation of the apparatus at a modular level, thus enabling the optical module to operate independently of the other modules and thereby beneficially providing capability for maintenance, upgrades, or changes to the optical module without affecting the other modules in the apparatus.
McFarland and Brown do not explicitly teach that the detector module being removably mounted to the optical module.  McFarland and Brown also do not explicitly teach that the optical module controller interface is arranged to be releasably coupled to an electronic output of the detector module.
However, arrangements where a detector module is removably mounted to an additive manufacturing apparatus are conventional in the additive manufacturing arts, as taught, for example, by Stodder (abstract, claim 4, Fig. 1).  Furthermore, Stodder also teaches that a controller is arranged to be releasably coupled to the additive manufacturing apparatus (abstract, claim 4, Fig. 1).  
The courts have held that making attached components separable is an obvious modification.  See MPEP § 2144.04.V.C and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Therefore, in view of Stodder’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of McFarland as modified by Brown so that the detector module is removably mounted to the optical module and the controller interface is arranged to be releasably coupled to an electronic output of the detector module, as suggested by Stodder.  One of ordinary skill in the AM arts would have been motivated to make this modification in order to facilitate routine maintenance, repair, upgrades, and/or swap-out of the optical module, detector module, and/or controller and thereby increase manufacturing flexibility for various applications.
Regarding claims 4 and 6, McFarland teaches the detector module and the optical module comprise complementary mounting formations (aperture 171 on the optical module and the outer walls of the detector module near label 185 in Fig. 3 are complementary mounting formations) for mounting the detector module on the optical module in a mounting position (as shown in Fig. 4), with modification of McFarland’s apparatus for removably mounting the detector module on the optical module in a repeatable mounting position obvious in view of Stodder’s teachings cited above for the reasons given in the rejection of claim 14 above.  
Regarding claim 5, McFarland teaches detector module further comprises an adjustment mechanism (mirror 185) for adjusting a relative position of an optical axis of the sensor to the mounting position (as shown in Fig. 3).  
Regarding claim 7, McFarland and Brown do not explicitly teach this feature.
However, Stodder implicitly teaches that complementary mounting formations form a kinematic or pseudo-kinematic mount (eg. the complementary moving carriage, carriage push bar, and latching arm and mechanism of the AM apparatus per para. 0051 and Figs. 1-8 implicitly form a kinematic or pseud-kinematic mount due to the relative and complementary motions for each of these parts), with motivation for modifying the apparatus of McFarland as modified by Brown to include this feature obvious for the reasons given in the rejection of claim 14 above.  
Regarding claim 8, McFarland teaches the optical module comprises an optical module housing (cross-hatched housing near label 175 in Fig. 3) containing the movable guiding element, the optical module housing having an outlet aperture (aperture 171) therein though which the radiation emitted from the material bed is transmitted by the movable guiding element (as shown in Fig. 3) and the detector module comprises a detector module housing containing the sensor (see housings indicated in Fig. 3 for 172, 173), the detector module housing having a receiving aperture therein arranged to receive radiation transmitted from the outlet aperture in the optical module housing when the detector module is mounted on the optical module (to the right of label 171 in Fig. 3).  
Regarding claim 9, McFarland teaches one of the detector module and optical module comprise a seal around the receiving aperture/outlet aperture for engaging with the other of the optical module and detector module so as to seal a transmission path for the radiation from the optical module to the detector module from dust and/or ambient light (as shown in Fig. 3).  
Regarding claim 10, McFarland teaches the optical module housing comprises a filter for blocking light of a wavelength of the laser beam from passing out through the outlet aperture (beam splitter 178 is a filter per pg. 34, lines 15-20).  
Regarding claim 12, McFarland teaches a detector module kit for a laser solidification apparatus according to claim 14 (see rejection of claim 14 above), the kit comprising a plurality of detector modules mountable to the laser solidification apparatus (photodiode module 173 and spectrometer 172), each detector module of the plurality of detector modules comprising a sensor arranged for measuring a different property of the radiation emitted from the material bed (photodiode implicitly measures radiation intensity and spectrometer implicitly measures radiation spectrum) and transmitted to the sensor by the movable guiding element of the optical module (as shown in Fig. 3), with removable mounting obvious in view of Stodder’s teachings cited above for the reasons given in the rejection of claim 14 above. 
Regarding claim 15, Brown teaches the optical module comprises a transducer (position encoder per pg. 18, lines 30-31) for measuring a position of the guiding element (galvanometer per pg. 18, line 31), and 
the optical module controller is arranged to form each of the data packets so as to comprise the position of the guiding element measured by the transducer (data from position encoder per pg. 18, lines 30-31) and the sensor data based upon the sensor signals received from the detector module (the sensor values per pg. 19, line 16 for the sensor described on pg. 18, line 31 through pg. 19, line 1).
Regarding claim 16, Brown teaches the optical module controller is arranged to form each of the data packets so as to comprise a measured parameter of the laser beam (laser beam power per pg. 18, line 30) and the sensor data based upon the sensor signals received from the detector module (the sensor value per pg. 19, line 16 for the sensor described on pg. 18, line 31 through pg. 19, line 1).
Regarding claims 17 and 18, Brown teaches the optical module controller is arranged to form each of the data packets so as to comprise an identifier comprising a time stamp (pg. 17, lines 9-23 and pg. 19, lines 22-31) that can be used to associate the sensor data with the measurement data (pg. 17, lines 9-23).
Regarding claim 19, Brown teaches the optical module controller is arranged to send the data packets to the master controller (pg. 19, lines 15-18).   
Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland in view of Brown and Stodder.
Regarding claim 20, McFarland teaches a laser solidification apparatus for building objects by layerwise solidification of material (Figs. 1, 3, and other citations below), the laser solidification apparatus comprising:
a build platform (102 in Fig. 1) for supporting an object and a material bed (region above platform near label 104), 
an optical module (106 in Figs. 1 and 3) comprising a movable guiding element (tiltable mirrors 175 in Fig. 3 and pg. 33, lines 19-26) for directing the laser beam to solidify material of the material bed (pg. 33, lines 19-26);
a master controller (160 in Fig. 1) in communication with modules of the laser solidification apparatus (pg. 31, lines 24-28; pg. 36, lines 11-12) including the optical module (pg. 31, lines 20-26), the master controller being configured to control the modules based upon commands in a build file (pg. 31, lines 29-31); 
a detector module (comprising measurement devices 172, 173 in Fig. 3) comprising a sensor for detecting radiation emitted from the material bed (both spectrometer 172 and photodiode 173 are sensors) and transmitted to the sensor by the movable guiding element of the optical module (as shown in Fig. 3), the detector module mounted to the optical module (as shown in Fig. 3 and per pg. 33, lines 14-16).
McFarland does not explicitly teach that the optical module comprises an optical module controller, wherein
the optical module controller (i) comprises an interface arranged to be releasably coupled to an electronic output of the detector module such that the optical module controller can receive sensor signals from the sensor of the detector module and (ii) comprises a further interface for communication with the master controller, and - 
the optical module controller is arranged to form data packets, each of the data packets comprising control data sent to the optical module and sensor data based upon the sensor signals received from the detector module.  
However, Brown teaches a laser solidification apparatus wherein the optical module (106a in Fig. 2) comprises an optical module controller (local processor for optical module 106a per pg. 16, lines 18-21), wherein the optical module controller comprises an interface arranged to be coupled to an electronic output of the detector module such that the optical module controller can receive sensor signals from the sensor of the detector module (pg. 18, line 29 through pg. 19, line 1) and an interface for communication with the master controller (per pg. 15, lines 21-25 and as shown by interfacing arrow in Fig.3), and - 
the optical module controller is arranged to form data packets (referred to as a sensor data package in pg. 19, lines 15-17), each of the data packets comprising control data sent to the optical module (sub-command SC for subsystem 106 per pg. 18, lines 24-29) and sensor data based upon the sensor signals received from the detector module (the sensor values per pg. 19, line 16 for the sensor described on pg. 18, line 31 through pg. 19, line 1).
Brown teaches that these features enable deterministic execution of commands carried out at the modules (pg. 17, lines 8-9).
The courts have held that combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
Therefore, in view of Brown’s teachings and KSR rationale A, it would have been obvious to one of ordinary skill in the art to modify McFarland’s optical module to include an optical module controller with an interface for communication with the master controller and arranged to form data in data packets, as described by Brown, to predictably provide operation of the apparatus at a modular level, thus enabling the optical module to operate independently of the other modules and thereby beneficially providing capability for maintenance, upgrades, or changes to the optical module without affecting the other modules in the apparatus.
McFarland and Brown do not explicitly teach that the detector module being removably mounted to the optical module.  McFarland and Brown also do not explicitly teach that the optical module controller interface is arranged to be releasably coupled to an electronic output of the detector module.
However, arrangements where a detector module is removably mounted to an additive manufacturing apparatus are conventional in the additive manufacturing arts, as taught, for example, by Stodder (abstract, claim 4, Fig. 1).  Furthermore, Stodder also teaches that a controller is arranged to be releasably coupled to the additive manufacturing apparatus (abstract, claim 4, Fig. 1).  
It is noted that the courts have held that making attached components separable is an obvious modification.  See MPEP § 2144.04.V.C and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Therefore, in view of Stodder’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of McFarland as modified by Brown so that the detector module is removably mounted to the optical module and the controller interface is arranged to be releasably coupled to an electronic output of the detector module, as suggested by Stodder.  One of ordinary skill in the AM arts would have been motivated to make this modification in order to facilitate routine maintenance, repair, upgrades, and/or swap-out of the optical module, detector module, and/or controller and thereby increase manufacturing flexibility for various applications.
Regarding claim 21, Brown teaches the optical module controller is configured to receive the control data from the master controller (pg. 16, lines 21-29 and pg. 17, lines 12-15).
Regarding claim 22, Brown teaches the control data comprises demand positions sent to the optical module controller for setting a position of the movable guiding element (pg. 16, line 27 through pg. 17, line 1), and the optical module controller is arranged to form each of the data packets so as to comprise the demand positions (pg. 17, lines 3-6) and the sensor data based upon the sensor signals received from the detector module (the sensor value per pg. 19, line 16 for the sensor described on pg. 18, line 31 through pg. 19, line 1).
Regarding claims 23 and 24, Brown teaches the optical module controller is arranged to form each of the data packets so as to comprise an identifier comprising a time stamp (pg. 17, lines 9-23 and pg. 19, lines 22-31) that can be used to associate the sensor data with the measurement data (pg. 17, lines 9-23).
Regarding claim 25, Brown teaches the optical module controller is arranged to send the data packets to the master controller (pg. 19, lines 15-18).     
 Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered and are addressed below. 
Regarding claim 14, Applicant presents arguments that Wilson does not teach an optical module controller and that Wilson’s teachings are not applicable to an optical module controller for a laser solidification apparatus.
	However, these arguments are moot in view of the new grounds of rejection for claim 14 over McFarland in view of Brown and Stodder, necessitated by the present amendment and new features added to the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745